 Case 5:20-cr-00035-H-BQ Document 28 Filed 06/19/20                Page 1 of 3 PageID 62


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

                                                         No. 5:20-CR-O35-H-BQ- I

JOHN LEWIS MANGLES,

       Defendant.


     ORDER ACCEPTING REPORT AND RECOMMENDATION AND ORDER
             REFERRING TTM ISSUE OF DETENTION TO THE
                UMTED ST ATES MAGISTRATE JUDGE

       Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. g 636O)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea of guilty, and Mangles is hereby adjudged guilty ofPossession ofChild

Pomography Involving a Prepubescent Minor in violation of 18 U.S.C. $$ 2252A(a)(5)@)

and 22524@)(2). Sentence will be imposed in accordance with the Court's scheduling

order. The Court now refers the issue of mandatory detention pending sentencing to the

Honorable Magistrate Judge Bryant.

l.     Background

       The Indictment charges a violation of 18 U.S.C.   $$   2252A(a)(5)(B) and2252A@)(2),

that is Possession of Child Pomography Involving a Prepubescent Minor. On June 3, 2020,

Mangles pled guilty to the charge. The Honorable Magistrate Judge Bryant recommended
 Case 5:20-cr-00035-H-BQ Document 28 Filed 06/19/20                       Page 2 of 3 PageID 63


that the plea be accepted. Having accepted that recommendation, Mangles has now been

adjudged guilty of Possession of Child Pomography Involving a Prepubescent Minor.

2.        Legal Stanilard Governing Mandatory Detention

          Title   18   United States Code, Section 31a3@)(2) mandates detention after       a   guilty

plea if the offense of conviction is among those listed in 18 U.S.C. $ 3142(0(1)(A)-(C).

Section 3142(f)(1)(A) details three categodes          ofcrime-a crime of violence, a violation of

Section 1591, ot an offense listed in Section 2332b(g)(5)@). Here, Possession of Child

Pomography Involving a Prepubescent Minor is a crime of violence.

          A crime of violence     is defined, among other things, as a felony under Chapters 77,

1094, 110, or 117 of Title 18. 18 U.S.C.         0   3156(aXa). Chapter 110 includes the statute of

conviction at issue in this case-l8 U.S.C. $ 2252A(5)(B). Indeed, Fifth Circuit precedent

provides that possession of child pomography is a crime ofviolence. United Statesv.

Fitzpatick, tl4 F. App'x 653 (5th Cn.2002).

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"(A)(i)   the   judicial officer finds there is a substantial likelihood that a motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and @) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the community."          Id   Additionally,   a person otherwise "subject   to detention

under Section 3143(a)(2), and who meets the conditions ofrelease set forth in Section

3l43(a)(1) or (bXl), may be ordered released, under appropriate conditions, by the judicial




                                                       2
 Case 5:20-cr-00035-H-BQ Document 28 Filed 06/19/20                Page 3 of 3 PageID 64


officer, if it is clearly shown that there are exceptional reasons why such person's detention

would not be appropriate." l8 U.S.C. $ 3145(c).

       The Court thus refers this matter to the Honorable Magistrate Judge Bryant to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3,     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Bryant for resolution.

       So ordered on June   fr ,roro

                                                   J
                                                              STATES DISTRICT ruDGE




                                               3
